Citation Nr: 1632738	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to disability compensation for sleep apnea, as secondary to the disabilities compensated "as if" service-connected under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in April and September 2013. 

The procedural history of this case was set forth in a December 2015 Board decision and will not be repeated except to note that a March 2013 Board decision found that the medical evidence supported the Veteran's contention that his nerve damage, numbness, and scarring of the neck were due to his April 2008 surgery, constituting additional disability.  

An April 2013 rating decision effectuated the Board's grant of section 1151-compensation, and assigned an initial 10 percent rating for neuropathy of the descending branch of the transverse cervical nerve, [the 7th cranial (facial) nerve] under Diagnostic Codes (DCs) 8299 - 8207; and also assigned an initial 10 percent rating for the postoperative (PO) surgical neck scar under DC 7800, all effective April 30, 2010.  

In a September 2013 rating decision, the RO denied disability compensation for a cervical spine disorder, including degenerative disc disease (DDD), and for sleep apnea, and for a thoracolumbar spine disorder, all claimed as secondary the disabilities compensated "as if" service-connected under 38 U.S.C.A. § 1151.  

In August 2014, in VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, the Veteran claimed entitlement to compensation for "heart disease." 

A December 2014 rating decision denied service connection for heart disease, noting that while the Veteran's service treatment records (STRs) were not available, there was no evidence of heart disease prior to his July 2014 private hospitalization or other evidence linking heart disease to service.  Entitlement to a temporary total rating based on hospitalization (TTR hospitalization) at the St. Vincent's Hospital from the 15th to the 18th of July 2014 was denied because it was for less than 21 days and was for nonservice-connected heart disease; also, a TDIU rating was denied because he had not returned VA Form 21-8940 listing his current work status.  

A December 2015 Board decision denied entitlement to disability compensation for a cervical spine disorder, including DDD, and for a thoracolumbar spine disorder, as secondary to the disabilities compensated "as if" service-connected under 38 U.S.C.A. § 1151.  That decision also denied an initial rating in excess of 10 percent for neuropathy of the descending branch of the transverse cervical nerve (compensated "as if" service-connected under 38 U.S.C.A. § 1151 and denied an initial rating in excess of 10 percent for scars, including a surgical scar (compensated "as if" service-connected under 38 U.S.C.A. § 1151 but granted a separate 10 percent rating on the basis of a disfiguring scar under Diagnostic Code 7800.  This was effectuated by a January 2016 rating decision.  

The December 2015 Board decision remanded the claim for entitlement to disability compensation for sleep apnea, as secondary to the disabilities compensated "as if" service-connected under 38 U.S.C.A. § 1151 for further development.  

In December 2015 the Board noted that to the extent that the Veteran had raised issues of entitlement to compensation under 38 U.S.C.A. § 1151 for (1) a cervical spine disorder, including DDD with right upper extremity radiculopathy, (2) a thoracolumbar spine disorder, and (3) sleep apnea, as a direct result of surgery performed at a VA medical facility in April 2008, these discrete issues hads not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, those discrete issues were referred by the Board in 2015 to the AOJ for appropriate consideration and handling in the first instance because they were not a part of the current appeal.    

However, as yet, no further action has been taken to the aforementioned matters and, so, they are again referred to the RO for appropriate consideration and handling.  38 C.F.R. § 19.9(b) (2015).  

The Veteran testified at a May 2014 RO hearing before a Decision Review Officer (DRO) and before the undersigned Veterans Law Judge (VLJ) at a videoconference in November 2015.  Transcripts thereof are of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Sleep apnea was not caused by or a result of and was not aggravated by disabilities compensated under 38 U.S.C.A. § 1151 stemming from the April 2008 VA surgery.  


CONCLUSION OF LAW

The criteria for compensation for sleep apnea are not met.  38 C.F.R. §§ 3.102, 3.310(a) and (b) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in February and August 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The RO made an August 2010 determination explaining the steps taken to locate the Veteran's service treatment records (STRs) before determining that they are unavailable.  However, in this case there is no contention or otherwise anything which would suggest that the STRs could possibly contain anything even remotely relevant to the issues before the Board.  The Veteran was informed of this by letter that same month.  All identified and available post-service and VA records have been secured, or are contained in electronic claims processing systems of VA.  

As to the claim for compensation for sleep apnea, as secondary to the disabilities compensated "as if" service-connected under 38 U.S.C.A. § 1151, pursuant to the Board's 2015 remand, on file is a medical opinion addressing the dispositive matters regarding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the medical opinion has not been challenged.  The Board is otherwise satisfied that the rationale set forth therein, after a review of the entire record, is adequate for adjudication of the Veteran's claim.  Thus, there has been substantial compliance with the 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a VA hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the DRO hearing and the videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption). 

Background

Compensation, as if service-connected, has been awarded for additional disability characterized as nerve damage, numbness and scarring of the neck as a result of unauthorized surgery at the VA Medical Center in West Haven, Connecticut, on April 3, 2008, for a biopsy of a neck mass because VA had proceeded, without authorization, to perform a resection.  The operative report shows that he had exploratory surgery of the right side of the neck with excisional biopsy of the "right level II/III lymph node."  An esophagoscopy was done.  A laryngoscopy was done with anterior commissure laryngoscope that revealed normal appearing vocal cords and clear piriform sinuses, bilaterally.  The epiglottis was within normal limits.  An irregular lymphoid tissue was seen in the "vallecular" bilaterally and he had enlarged tonsils and biopsies were taken from each.  

A September 18, 2008, VA clinical record noted that the Veteran had been seen at an ER on September 11, 2008, he had no posterior neck pain, only pain at the site of the prior VA resection.  He now wore a soft cervical collar at night.  He had a history of smoking tobacco for the last 13 years.  However, it was also noted that he had a history of sleep disturbance since prior to his VA neck surgery.  

In March 2013 the Veteran's girlfriend, Y. S., reported that from September 2011 to December 2012 the Veteran would stay with her on weekends and she noticed that he would snore loudly, and while sleeping he would occasionally stop breathing for 10 to 15 seconds.  

At an earlier March 2012 RO hearing the Veteran testified that he believed that one of his problems since the April 2008 surgery was that every once in a while he had stiffness and tightness in his neck.  Page 15.  Also, he snored loudly which would awaken him at night.  Page 17.  

VA electronic treatment (CAPRI) records in Virtual VA show that in October 2012 the Veteran had a 3 year history of snoring, several years of witnessed apnea and excessive day-time sleepiness.  He denied any history which would be consistent with any other sleep disorder.  The assessment was that the combination of snoring and observed apnea made him at risk for having obstructive sleep apnea.  

A February 2013 polysonogram was positive for sleep apnea.  By letter in that month the Veteran was informed that he had moderately severe sleep apnea.  

In VA Form 21-4138, Statement in Support of Claim, in March 2013 the Veteran reported having had excessive snoring and problems sleeping following his April 2008 VA surgery and that these problems began around May or June 2008.  

At the May 2014 DRO hearing the Veteran testified that following the VA surgery he had developed snoring, which it is asserted was the earliest manifestation of his subsequently diagnosed sleep apnea.  Page 11.  As he recalled, his sleep apnea had been diagnosed by VA in 2013 but no VA physician he stated that his past VA surgery had caused the sleep apnea.  Pages 14, 15, and 18.  But, after the VA surgery his girlfriend had told him that he snored excessively and at times, when sleeping, he would stop breathing.  Page 15.  It was his opinion that the VA surgery caused the sleep apnea but the latter commenced shortly after the surgery, i.e., within about 6 months.  Pages 17 and 18.  

At the 2015 Board videoconference the Veteran testified that all of his treatment was with VA.  Page 5.  His contention was that his claimed sleep apnea was due to his VA surgery or to the neurological impairment of the cranial nerve.  See pages 24 and 25.

The Veteran also testified that during the 2008 resection some "minor operation" had been done inside his throat.  Page 10.  He had been diagnosed with sleep apnea just 3 or 4 years ago but his excessive snoring had been noted earlier by his girlfriend.  Page 17.  He testified that his sleep apnea symptom of snoring and his symptoms in the right upper extremity had "happened reasonably right after [his 2008 VA] surgery."  Page 22.  

In November 2015, the Veteran's service representative submitted an article from the Internet entitled "Acquired Laryngomalacia as a cause of Obstructive Sleep Apnea."  The abstract of that article indicated that one patient had a radical neck dissection and radiotherapy.  Four years later that patient presented with obstructive sleep apnea.  Upon a bronchoscopy being done, he had acquired laryngomalacia inspiration induced upper airway obstruction due to a large flaccid epiglottis, large "aryepiglottic folds" and edema of the supraglottic area.  It was suggested that acquired laryngomalacia could lead to obstructive sleep apnea; and that patients with obstructive sleep apnea after a radical neck resection needed to be evaluated for laryngomalacia with fiberoptic laryngobronschoscopy.  The examination of the upper airways was useful to determine the nature and extent of any upper airway collapse.   

On VA examination in March 2016 it was reported that: 

Mr. Jackson developed a right sided rapidly enlarging neck mass and presented to the VA ER for evaluation in 2007. It was determined that he required a biopsy of the mass and after undergoing appropriate pre-operative evaluation/education with full disclosure of risks and benefits, he provided his written consent (all of record in CPRS), and underwent a right neck LN [lymph node] dissection 4/3/08 which involved a direct esophagoscopy and laryngoscopy and LN dissection. Specifically mentioned in the consent was the possible development of skin ear and tongue numbness as well as weakness of the shoulder tongue or facial muscles.  Numbness of the right lateral neck did occur, likely due to the specified nerve above which is a sensory nerve only.

Review of the notes following the procedure documents good post-operative healing.

9/2008 vet developed right arm/ hand neurological symptoms which after evaluation were felt be the result of his unrelated C spine degenerative changes.

Vet initially reported snoring 8/6/12, for 1 year as noted in CPRS

10/10/12 Sleep Clinic documented witnessed apneas by GF, who did not know vet until after his neck surgery.

10/22/12 ENT note documented large tonsils/hypertrophy, likely OSA

2/5/13 Home Sleep study showed 20 AHI, moderate Sleep Apnea.

He has developed numbness of the right lateral neck due to surgical injury to the branch of the transverse descending cervical nerve which is a sensory nerve only, and which was a possible complication of the surgery as disclosed in his consent. 

Obstructive sleep apnea is the result of partial closure (snoring) or full closure of the upper airways (apneas).

Risk factors for OSA are as follows:

Excess weight. People who are obese have four times the risk of sleep apnea that people who are a normal weight people do. Fat deposits around your upper airway may obstruct your breathing. But not everyone who has sleep apnea is overweight.  

Neck circumference. People with thicker necks may have narrower airways. For men, the risk increases if neck circumference is 17 inches (43 centimeters) and larger. In women, the risk increases if neck circumference is 15 inches (38 centimeters) or more.

Narrowed airway. You may have inherited a naturally narrow throat. Or, tonsils or adenoids may become enlarged and block the airway, particularly in children with sleep apnea.

Being male. Men are twice as likely to have sleep apnea. However, women increase their risk if they're overweight, and their risk also appears to rise after menopause.

Being older. Sleep apnea occurs significantly more often in older adults.

Family history. If you have family members with sleep apnea, you may be at increased risk.

Use of alcohol, sedatives or tranquilizers. These substances relax the muscles in your throat.

Smoking. Smokers are three times more likely to have obstructive sleep apnea than are people who've never smoked. Smoking may increase the amount of inflammation and fluid retention in the upper airway. This risk likely drops after you quit smoking.

Nasal congestion. If you have difficulty breathing through your nose - whether it's from an anatomical problem or allergies - you're more likely to develop obstructive sleep apnea http://www.mayoclinic.org/diseases-conditions/sleep-apnea/basics/risk-factors/con-20020286

Veteran had 5 of these risk factors: Excess weight, narrowed airway, male, older, use of alcohol, smoker. The article "Acquired Laryngomalacia as a cause of Obstructive Sleep Apnea" described a patient in which a patient undergoing a radial neck dissection performed for cancer/ followed by radiation developed weakness of the larynx and subsequently obstruction of the upper airways 4 years after the treatment. This was a much more aggressive procedure/treatment than the much more simple lymph node dissection which the veteran in question underwent.

An E-consult was requested by this examiner from an attending VA ENT specialist asking if the LN dissection which the veteran underwent could lead to his obstructive sleep apnea.

This was the response on 3/23/16:

"...This patient in 2008 was found to have a mass on his right neck. He was taken to [t]he OR and under went Diagnostic Laryngoscopy and biopsy and neck mass excision, not a formal neck dissection which is a different and more extensive procedure.

During the laryngoscopy some questionable tissue was noted and biopsies in both vallecula and the right tonsil. From an external approach 2 neck masses were removed. The pathology for all tissue was benign. His postop course was uncomplicated and typical.

He was seen again by ENT in Oct 2012 for enlarged tonsils, tonsillectomy was discussed but there is no record for further surgery.

OSA generally results from excess tissue and decreased tone in the soft palate, an area well above his previous surgery. Laryngomalacia is an abnormal flaccidity and softness of the larynx and its supporting cartilaginous structures.  This area is well below the area of his previous surgery and in adults is typically caused by prolonged intubation although rare. Neither problem is associated with the procedures this patient underwent...."

In sum, there is no objective evidence to support the claim that the veterans neuropathy of the descending branch of the laryngeal nerve, or surgical scars following his VA right neck lymph node dissection contributed or made worse in any way his obstructive sleep apnea, which was not diagnosed till 4 years post procedure.  

As likely as not vet's OSA is the result of his overweight, being male, smoking, anatomic/genetic narrowing of his airways and alcohol use as documented in CPRS.

There is no objective evidence of additional disability that resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.

There is no objective evidence of additional disability that resulted from an event that could not have reasonably been for seen by a reasonable healthcare provider and or failure on the part of the VA to timely diagnose and or properly treat the claimed disease or disability allowed the disease to continue to progress. 

Law and Regulations

Governing regulations provide that compensation is warranted for disability proximately due to or aggravated by other disability(ies) which are service-connected or which are compensated under 38 U.S.C.A. § 1151.  38 C.F.R. § 3.310(a) and (b).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet.App. 49 (1990).  

Analysis

The Board has considered the Veteran's testimony and other lay evidence suggesting that he developed sleep apnea following his April 2008 VA surgery and the resultant disabilities now compensated under 38 U.S.C.A. § 1151 which are scarring and neuropathy of the descending branch of the transverse cervical nerve. 

However, this lay evidence, while competent to prove that he has sleep apnea at some time after his 2008 VA surgery is not competent to prove that the etiology is related to disabilities stemming from prior VA surgery.  Rather, such a matter is beyond the knowledge, education, and training of laypersons.  This is particularly true in light of the 2015 VA medical opinion which was obtained.  That opinion noted that there were as many as nine (9) possible factors for the development of sleep apnea.  In essence the Veteran contends that one of these factors, i.e., narrowed airway passage, is related to his disabilities compensated under 38 U.S.C.A. § 1151.  However, the medical opinion noted that the Veteran had five of the potential factors, with the others being excess weight, being male, being older, use of alcohol, and being a smoker.  

Even considering that of one of the five factors which the Veteran had may have predisposed him to the development of sleep apnea, i.e., narrowed airway, the medical opinion further explained that sleep apnea generally develops from excess tissue and decreased tone in the soft palate, which is a site well above his 2008 VA surgery.  Moreover, as to the article submitted in behalf of the Veteran's claim, it was noted that laryngomalacia occurs at a site well below the area of the surgery and is typically caused by prolonged intubation and neither laryngomalaica nor prolonged intubation were associated with the Veteran's surgical procedure.  Furthermore, the article described a medical procedure which the Veteran in this case had not undergone and which was a more aggressive operation, i.e., radical neck dissection for cancer followed by radiation therapy.  Here, there is no indication that the Veteran had a radical neck dissection or radiation therapy; rather, as the medical opinion observed, he had a much straight forward procedure, i.e., a simple lymph node dissection.  

The medical article submitted did not suggest that the Veteran's disabilities compensated under 38 U.S.C.A. § 1151, i.e., scarring and neuropathy of the descending branch of the transverse cervical nerve could cause or aggravate sleep apnea.  In fact, the medical opinion obtained in this case flatly stated that neither of these, i.e., scarring and neuropathy of the descending branch of the transverse cervical nerve, contributed to the development of or in any way made worse his sleep apnea, and further stated that the affected nerve is sensory only and, as such, does not govern or impact the Veteran's breathing.  Accordingly, the Board gives greater weight to the recently obtained medical opinion and, thus, finds that the preponderance of the evidence is against the claim for sleep apnea, secondary to disabilities compensated under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

ORDER

Entitlement to compensation for sleep apnea, secondary to disabilities compensated under 38 U.S.C.A. § 1151, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


